W. Donald Carola, Esq.                Informal Opinion City Attorney                           No. 97-13 City of Mechanicville 122 South Second Avenue Mechanicville, N Y 12118
Dear Mr. Carola:
You have asked whether the City of Mechanicville may provide police services to the Mechanicville City School District for school functions on school property that is located outside the city in the Town of Halfmoon.
In our view, a contract to provide these services may be made under the provisions of Article 5-G of the General Municipal Law, which authorizes "municipal cooperation". See also, N Y Const Art IX, § 1(c). Under Article 5-G, municipal corporations may contract to perform services jointly or for one municipality to perform services for the other. General Municipal Law § 119-o(1). Each of the participants must have the authority independently to perform the particular service.Id., §§ 119-n(c), 119-o(1). Since the city has a police force and towns are authorized to establish police forces (Town Law Art 10), the two municipalities may enter into a contract under these provisions to assist one another in law enforcement.
We note that a police officer is limited to his geographical area of employment in executing an arrest warrant, making an arrest without a warrant for a petty offense and in issuing an appearance ticket for a petty offense. Criminal Procedure Law §§ 1.20(34-a), 120.50, 140.10,150.20. Municipal cooperation, however, provides for the extension of appropriate territorial jurisdiction necessary for the undertaking of the cooperation agreement. General Municipal Law § 119-n(c). Therefore, municipal cooperation will provide the police officers of the City of Mechanicville with full jurisdiction to make arrests and execute warrants on school district property in the Town of Halfmoon.
We conclude that a city may enter into a municipal cooperation agreement with a town for the provision of police services by the city on city school district property located in the town.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.
Very truly yours,
JAMES D. COLE
Assistant Attorney General in Charge of Opinions